    Case 2:19-cv-01033-WKW-SRW Document 10 Filed 10/27/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

PETER J. SMITH,                          )
                                         )
             Plaintiff,                  )
                                         )
                                         )
       v.                                )    CASE NO. 2:19-CV-1033-WKW
                                         )               [WO]
WAFFLE HOUSE, INC., WAFFLE               )
HOUSE, and WALTER EHMER, in              )
his official capacity as Waffle House    )
CEO,                                     )
                                         )
             Defendants.                 )

                                     ORDER

      On October 1, 2020, the Magistrate Judge filed a Recommendation (Doc. # 8)

to which Plaintiff submitted an objection (Doc. # 9). The court has conducted a

de novo review of those portions of the Recommendation to which objection is

made. See 28 U.S.C. § 636(b). Having carefully reviewed the record and the

Recommendation in light of Plaintiff’s objection, the court concludes that the

Recommendation is sound and that the objection is due to be overruled.

      Plaintiff objects to the recommended dismissal of this lawsuit, citing “Title

VII,” presumably Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e–2000e-17. Title VII prohibits an employer from “discriminat[ing] against

any individual with respect to his compensation, terms, conditions, or privileges of
     Case 2:19-cv-01033-WKW-SRW Document 10 Filed 10/27/20 Page 2 of 2




employment” because of an employee’s sex or race. § 2000e-2(a)(1). The person

bringing the Title VII claim must be an employee of the defendant. See § 2000e(f)

(“The term ‘employee’ means an individual employed by an employer . . . .”). In

his complaint, Plaintiff does not allege that he is an employee of Waffle House.

Rather, he alleges that he did not receive a receipt, presumably for his meal, and that

his “card was swiped twice” by the “waitress” who then “entered the card number.”

(Doc. # 1, at 1–2.) Title VII does not govern relationships between one of Waffle

House’s employees and a third-party customer.

      Accordingly, it is ORDERED as follows:

      (1)    Plaintiff’s objection (Doc. # 9) is OVERRULED;

      (2)    The Recommendation (Doc. # 8) is ADOPTED; and

      (3)    This action is DISMISSED with prejudice prior to service of process,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

      DONE this 27th day of October, 2020.

                                                      /s/ W. Keith Watkins
                                                UNITED STATES DISTRICT JUDGE




                                            2
